DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 8, 10, 11, and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (WO 2009/124027) in view of Luce (US 2010/0017052).
Regarding claims 1, 5, 10, 14, Oyama discloses a hydraulic system (10) for an aircraft, the hydraulic system comprising: a backup hydraulic pressure source (14, 15) to provide hydraulic pressure to a brake in the event of a failure condition of a primary hydraulic brake pressure source (11 – 13); and a landing gear backup system (32 – 36) to provide hydraulic pressure to enable extension and/or retraction of landing gear, wherein, the backup hydraulic pressure source is arranged to provide hydraulic pressure to the landing gear backup system in the event of a failure condition of a primary landing gear hydraulic pressure source (paragraph [0014] - paragraph [0024]).  
While Oyama discloses manually detecting a failure condition of the primary landing gear hydraulic pressure source, and in response to the detected failure condition, transmitting an activation signal to the valve to fluidically couple the backup hydraulic pressure source to the landing gear backup system (paragraph [0014] - paragraph [0024]), it fails to teach a controller 
Regarding claims 2 and 11, Oyama discloses a valve (35, 36) arranged to selectively direct hydraulic fluid from the backup hydraulic pressure source to the landing gear backup system (paragraph [0014] - paragraph [0024]).  
Regarding claims 4 and 15, Oyama discloses that the backup hydraulic pressure source is an accumulator (paragraph [0018]) arranged to receive a supply of pressurized hydraulic fluid from a primary hydraulic pressure source.
Regarding claims 6 and 16, Oyama discloses that the landing gear comprises a landing gear lock arranged to hold the landing gear in a retracted state, and wherein the backup hydraulic pressure is to provide hydraulic pressure to deactivate the12 12712-GB-NP landing gear lock in the event of a failure condition of the primary landing gear hydraulic pressure source (paragraph [0024]).  
Regarding claim 8, Oyama inherently discloses that the respective failure conditions are a reduction of hydraulic pressure from the respective hydraulic pressure sources, beyond a specified threshold (paragraphs [0022]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama as modified by Luce and further in view of Filho (US 2015/0151832).
Regarding claim 7, Oyama as modified fails to disclose that the landing gear comprises a landing gear door lock arranged to hold a landing gear door in a closed state, and wherein the backup hydraulic pressure is to provide hydraulic pressure to deactivate the landing gear door lock in the event of a failure condition of the primary landing gear hydraulic pressure source. However, .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama as modified by Luce and further in view of Reynes (US 2008/0251637).
Regarding claim 12, Oyama as modified discloses a backup hydraulic pressure source (14, 15) to provide hydraulic pressure to a brake in the event of a failure condition of a primary hydraulic brake pressure source (11 – 13) and a landing gear backup system (32 – 36) to provide hydraulic pressure to enable extension and/or retraction of landing gear, causes the processor to: detect a failure condition of a primary landing gear hydraulic pressure source; and in response to detecting a failure condition of the primary landing gear hydraulic pressure source, the controller being arranged to transmit an activation signal to the valve to fluidically couple the backup hydraulic pressure source to the landing gear backup system and provide hydraulic pressure to the landing gear backup system from the backup hydraulic pressure source, and (paragraph [0014] - paragraph [0024]). Oyama fails to disclose a non-transitory computer readable storage medium having instruction stored thereon and executed by a processor in the hydraulic system. However, Reynes discloses a system for maneuvering an aircraft landing gear having a hydraulic system controlled by a computer (paragraph [0023]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a computer to control the hydraulic system in order to accurately determine failure conditions. Oyama as modified by Reynes discloses that the system is configured to provide hydraulic pressure to a brake of the aircraft from a hydraulic pressure source in the event of a reduction of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 – 8, 10 – 12, and 14 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALENTINA XAVIER/Primary Examiner, Art Unit 3642